Title: To John Adams from Louisa Catherine Johnson Adams, 3 December 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					3-12 Dec. 1822
				
				Decbr. 3 A Snow Storm—No visitors—In the evening a small party in consequence of the extreme severity of the weather—It was however tolerably pleasant—Dr. & Mrs. Thornton Mrs Key Mr & Miss Tayloe, Mr Mrs. & Miss Pleasanton, Major and Miss Selden, Dr Wrightman, Miss Hanson, Miss Aldrich Miss Forrest, Judge McLean, Mr Cook of Illinois Mr. Rhea, Mr Lear Mr. Coxe Mr. Elgar and Dr. Huntt with the Corps Diplomatique—I like Judge McLean very well he is a very gentlemanly man and apparently a man of sense and information—Had musick and singing but no cards—Mr Canning who did not love musick grown fond of sentimental Songs—Indicative of la belle Passion, and our afflicted Widow whose bewitching  grief has produced a strong impression upon the senses, I will not say mind of this Gentleman—A man is in a bad way when he loves sentiment more especially the sentiment of sweet sounds. She told me a few days ago she was practicing her harp again as a resource from ennui during these long Evenings and to soothe her deep sorrows—She is a fascinating woman and well trained in the arts of allurement I think it is probable the Syren will conquer and be transplanted to a sphere for which she is well calculated and to which her ambition leads and soars—4 Paid my usual tax for entertaining and was very seriously ill all day so as to be unable to get up even to have my bed made Kitty came to sit with me and remained here the whole Eveng.She is always very kind in sickness—I was obliged to tell her a very disagreeable piece of news which sorely grieved me but the warning was necessary for her future comfort and I gave it—She was full of news among the rest that all the nominations for South America were to go in this week & that Hugh Nelson was to go to Mexico and all the other places were to be filled by Virginians—The President has strange whims this Winter among the rest that of giving no dinners to any one substituting Drawing rooms in their stead. This I was told in confidence the other Eveng and asked what I thought of it—I said that if he meant to have any peace during the remainder of his term of Office it would be absolute madness for even his best friends would desert him—He has got an old Negro woman to Cook who can scarcely do the business for the family properly—This is being radical with a witness I told the person who mentioned this thing to me that I wished I could let the President know how injurious such a plan would be for that I had too much respect for him to conceal the truth and that I had heard people say that they thought he degraded his Station—Even the radicals will incline to think him radically wrong—Another stir is making on the ettiquette business by Mrs. Johnson of Louisianna—They may go on in this way as long as they like I am a Republican the peoples servant not their slave—Calls from a number of Members—Mrs. Calhoun is said to be quite sick—5 Visits from the Members—Mrs. McLane of Delaware called upon me as did also Mr & Mrs. Bulfinch—The latter looks most wretchedly. I do not think she has enjoyed any health since she has resided in this place—Indeed the Capitol Still has always been considered very sickly since I have known it. I do not think it is likely to change its reputation until the Marshes behind it are drained—George dined with a large party at Mr Cannings and when he returned talked much of a wine called serchal pronounced here search all a quality not uncommon in wine Its effects did not appear enlivening as I never saw George more heavy Mr A told us there was a new Secretary appointed to the English Legation. The Corps Diplomatique is likely to be very numerous—The Portugueze Minister is short and fat with a countenance both lively and intelligent—He has travelled much was educated in England and there studied Physick—His character appears social and his disposition cheerful and communicative. He will probably not be much here—Mr Anduage the Spanish Minister is to reside at New York—There is something about the character of this man that must be very unpleasant. He is one of those beings in whom all confidence is destroyed he was attached to the Russian Legation and there seduced (as I am informed) the Wife of the Minister in whose house he lived—Since the death of the Minister he has married the Lady but he is detested by the reigning party in Spain and dreaded by that which preceeded it. This is the more extraordinary as he is a man of talents possessing many of those pleasing accomplishments which generally become passports to genteel society and almost always excite admiration if not respect—Passed the Eveng at home alone—6 Visits from the Miss Cottringers Gen Jessop Mr. Hill, Mrs page missing7 Went out and returned visits to Mrs. McLane and Mrs. Brown with Mary and a number of others in the City—At Mrs. Browns met Mr & Mrs. Colden the former of whom told me that the Marquis de la Fayette was about to marry Miss Wright the celebrated authoress whose travels through our Country have made such a flattering impression on the publick mind—Almost every great man seems to me to be doomed to commit some egregious folly I suppose to put him on a level with the rest of the species Even Cicero for the sake of obtaining a young and beautiful wife became a monster of ingratitude to one who had devoted herself to his service and saved him from ruin—a terrible blot to his otherwise great name—At home all the Eveng. George read OMeara to us—Can any one approve of the conduct of Sir Hudson Lowe I would not be that one for he must be greatly debased by nature and art who could find any thing in it but the most low and barbarous injustice I heard in England that the Emperor Alexander did not think any treatment too bad for him and sanktioned all the tyranny that was practiced towards—Could such conduct restore Moscow to him or in any way repair the mischiefs which Napoleon had done him. Having him completely in their power they only betrayed a vindictive unforgiving spirit diametrically opposite to christian charity—Much loss of character has been sustained by all the parties concerned and there is something very contemptible in the little mean and petty persecutions which they heaped upon a hero to whom they had so lowly crouched when in the zenith of his power—Few politicians will agree with me in this opinion—but there is no casuistry in sound reason—8 The morning being very wet I did not go to Church In the Afternoon Mr Adams George and Mary accompanied me to Mr Bakers the Presbyterian Church where I have a Pew—Mr Frye came and sat with us two hours —Hear nothing from Congress—9 A succession of visits this morning—Mrs. Porter Miss Barclay Mrs. Cutts Genl & Mrs. Macomb with his Niece and daughter Mrs. Crawford Mrs. Pleasanton and Miss Pleasanton Mrs. Woodcock Mrs. Blackledge Mrs Hill Mrs. Morgan and Mr Meigs the P.M.G—After which I went and returned the visit of Mrs. Colden and several others—In the course of conversation Mrs. Cutts told me that Mr Madison had been solicited to stand an election for Governor of Virginia and it is said he has given much disatisfaction by declining Genl Scott is also an unsuccesfull candidate notwithstanding the bewitching attractions of his Lady who it is said no one can resist The Reports of the marriage of Mr Canning and Mrs. Decatur and there certainly are strong evidences of attachment in both parties although only friendship—Dr Watkins came to introduce Mr Walter who is come to give a course of Lectures on Poetry and the Belles Letters—He is partially crazed and like his great prototype Lord Byron deals in the extravagant sublime—10 Returned a number of visits which extended from the Capitol to George Town—In the Eveng. had a large party of 100 persons 36 of whom were Members—Altogether the Eveng was pleasant—The Secretary of War and his Lady the Secretary of Navy and his Wife and daughters and the Corps Diplomatique with a number of Strangers—Talked a little with Mr Archer of Virginia who told me that Congress were penury itself this Winter—I asked how that happened with an overflowing treasury? Many compliments were paid through me to my husband and some from persons not belonging to Masstts. therefore not  forced—The young people danced but were not very animated—11 Waked without a headache—Mrs. Johnston of Louisianna came to return Marys visit and left a card—Mrs. Calhoun brought Mrs. Findlay a Senator’s Lady from Pensylvania and late Governor of that State and Mrs. Findlay Ingham—the husband’s of these Ladies who are said to be partizans of Mr Calhoun have not called on Mr Adams and this reverses the order of things n’importe I shall invite the husbands because the Ladies have called on me—The husbands in general pay the visit and all the difficulty hitherto has rested with my own Sex who are of much more importance in this our great Republick—Judge and McLean and Mrs. Way called and not knowing her I took her for Mrs McLean—Paid a visit to Poor Mrs. Van Ness and found her looking better than I expected from thence to Mrs. Rogers who can not go out—We found her at home and Mrs. Thornton who accompanied me sat and chatted some time—She is a very sensible woman—Mr A dined with Mr Petry—We were invited to dine with the President but Mr A– having had an invitation of long standing he thought it necessary to resign decline it—He is so constantly accused of Aristocracy and subserviency to the Chief Magistrate that he would not run the risk of remarks of an unpleasant nature I would not go without him—22 We are all well—I have scribbled through this sheet of paper in such a way I fear you cannot read it—It is not worth it—
				
					
				
				
					Events are so uninteresting that it is impossible to write any thing worth reading—
				
			